Citation Nr: 0116345	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  98-15 851A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for manic depressive 
illness, currently rated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran served on active duty from May 1973 to July 1974.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Nashville, Tennessee, (hereinafter RO).  In January 
2001, a hearing was held at the RO before the Board Member 
signing this document, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7102(b) (West 
1991 & Supp. 2000).  
 
 
FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  It is not shown that service-connected residuals of manic 
depressive illness results in difficulty in establishing and 
maintaining effective work and social relationships due to 
such symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory; impaired 
judgment; impaired abstract thinking; or disturbances of 
motivation and mood.  

3.  There are no extraordinary factors associated with the 
service-connected manic depressive illness productive of an 
unusual disability picture such as to render application of 
the regular schedular provisions impractical.

CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for manic 
depressive illness are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.130, Diagnostic 
Code (DC) 9432 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Occupational and social impairment due to psychiatric 
disorders, with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events) warrants a 30 percent disability 
rating.  38 C.F.R. § 4.130, DC 9201-9440 (2000).

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms of psychiatric 
disorders as:  flattened affect; circumstantial,   
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships warrants a 50 percent disability rating.  
38 C.F.R. § 4.130, DC 9201-9440 (2000).

With the above legal criteria in mind, the relevant facts 
will be briefly summarized.  Service connection was granted 
for manic depressive illness, "depressed type," by an 
August 1974 rating decision.  A 30 percent rating was 
assigned, and it was emphasized in this decision that the 
grant was on the basis of aggravation of a psychiatric 
disability that pre-existed service.  This rating has been 
confirmed and continued until the present time.  The evidence 
of record at the time of this decision included service 
medical records indicating that the veteran had suffered form 
manic depressive illness prior to service, but that this 
condition had been permanently aggravated by service and 
resulted in his being unfit for duty.  

Thereafter, the pertinent evidence includes reports from 
outpatient treatment initiated in 1975 and continuing until 
five days of VA psychiatric hospitalization in September 
1976.  The reports from this hospitalization list the 
diagnosis as  depressive reaction due to substance abuse.  An 
August 1977 VA examination  showed the veteran to be oriented 
to three spheres with no evidence of a thought disorder or 
evidence of an intellectual or memory disorder.  His judgment 
was good and he had insight.  There was evidence of anxiety 
and a depressed mood, and the diagnosis was moderately severe 
depressive neurosis.  The veteran was hospitalized at a VA 
medical facility again in July 1978 and left against medical 
advice.  His chief complaint upon admission to this facility 
was an unprovoked rage reaction secondary to withdrawal from 
alcohol and drugs.  

The veteran was hospitalized at a VA medical facility for 
approximately three weeks in July and August 1979 for 
treatment of "severe depression," an abdominal mass, and a 
chronically dislocating shoulder.  The veteran initially was 
described as being depressed and "self-pitying" upon 
admission, but his mood and affect were said to have improved 
during his stay in the hospital.  All of the reports from 
these hospitalizations reference the prescription of 
psychotropic medication, and the RO established a temporary 
100 percent rating for the veteran's psychiatric disability 
under the provisions of 38 C.F.R. § 4.29 for the period from 
July 11, 1979, to August 31, 1979. 

The veteran was admitted to a VA hospital in 1981 with 
complaints of depression and suicidal ideation.  The mental 
status examination at that time revealed no evidence of 
thought or perception disorders. 

No further pertinent evidence is of record until VA mental 
hygiene clinical reports dated from 1995 to 1997 reflecting 
complaints of depression due to marital problems and physical 
ailments.  At a November 1997 VA examination, the veteran 
stated the he had not worked since he was knocked off a 
ladder six years previously, and that he had felt frustrated 
and as though he had "no life" ever since.  He also stated 
that he could not remember a time in which he was not 
depressed.  The veteran reported that he was dependent on 
pain medications.  The examination revealed the following: no 
delusions or ideas of reference; affect was full; mood was 
neutral, and the veteran spoke normally.  The veteran was 
somewhat angry at the beginning of the interview but not by 
the end of the interview.  He was fully oriented to person, 
place, time and situation and remote memory was good.  

Following the November 1997 examination, the diagnoses in 
pertinent part were generalized anxiety disorder and 
obsessive compulsive personality disorder, and the Global 
Assessment of Functioning (GAF) score was 54, which 
corresponds with "moderate to serious" impairment of social 
and occupational functioning.  Significantly, the examiner 
saw "no clear evidence" of bipolar disorder, and cited the 
lack of any mania as support for this conclusion.  He 
essentially hypothesized that what "looked like mania" 
during service was probably anger and anxiousness in response 
to the stress of service, and that the veteran experienced 
generalized anxiety disorder in response to the stress of 
service and his obsessive compulsive personality disorder.  
The veteran's present state of anxiety was felt by the 
examiner to be the result of an injury suffered six months 
previously in combination with his obsessive compulsive 
personality disorder.  Significantly, the examiner concluded, 
"I cannot attribute the [veteran's] present state to his 
military experience."  This conclusion was based on a review 
of the claims file as well as examination.   

Evidence submitted at the time of the January 1991 hearing, 
accompanied by a waiver from the veteran, consists of a 
statement from A VA psychologist who indicated that he had 
been treating the veteran since 1995.  He indicated that 
Paxil had been prescribed for the veteran's depressed affect 
and insomnia.  His diagnosis for the veteran's condition was 
Bipolar Affective Disorder with Depressed Affect, in Partial 
Remission, and he indicated the veteran's GAF scores had 
varied from 50 to 55 in the previous year.  The current GAF 
score was said by the examiner to be 45, which correlates 
with serious to major social and occupational functioning.  
Reference was made in this regard to several recent stresses, 
including marital conflict; being restricted from seeing a 
family member in a long term care facility due to a 
protective order; increasing isolation from children and 
grandchildren and pain secondary to orthopedic problems. 

The VA psychologist also indicated in his January 2001 
statement that the veteran's service-connected psychiatric 
symptoms included rage and emotional lability.  The veteran 
was said to handle his rage by isolating himself; otherwise, 
he was prone to impulsive actions.  Additional psychologic 
symptomatology was said to be insomnia, a depressed mood, 
decreased interest in social interaction, low self-esteem, 
feelings of hopelessness and periodic vague thoughts of 
suicide or homicide.  However, the examiner found that the 
veteran was able to attend to the activities of daily living 
and travel independently.  He also stated the veteran was 
able to raise, train and sell horses on a part-time basis, 
and maintain some social interaction with others.  Reality 
testing was said to be generally good, and there was no 
record of recent arrests or psychiatric hospitalizations.   

At the January 2001 hearing, the veteran testified that he is 
depressed "all the time," and that it is difficult for him 
to take care of horses on his property.  He stated that he 
was treated approximately once a month for his depression, 
and testified that he does not attend social gatherings.  The 
veteran reported that his medication did not prevent his 
depression, and that his psychiatric distress had become so 
severe recently that he could not even be around his wife for 
fear of hurting her.  He also reported having problems with 
sleeping and having hallucinations involving the voice of his 
deceased father.  

Applying the pertinent criteria to the evidence summarized 
above, the Board concludes that a rating in excess of 30 
percent for the service-connected psychiatric disability is 
not warranted, as the most recent VA clinical reports do not 
show that there is reduced reliability and productivity due 
to such symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
occurring more than once a week; impairment of short and 
long-term memory; or impairment of judgment or abstract 
thinking. 

While the testimony and contentions submitted by and on 
behalf of the veteran have been considered, the probative 
weight of this subjective "positive" evidence is overcome 
by the more objective "negative" recent VA clinical 
evidence.  See Francisco v. Brown, 7 Vet. App. at 55 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Also of 
significant probative value is the determination following 
the November 1997 VA examination that none of the current 
psychiatric symptomatology was attributable to the veteran's 
military service.  This determination is particularly 
probative as it is based, unlike the January 2001 report, on 
a review of the claims file.  In this regard, it is 
emphasized that the grant of service-connection was based on 
"aggravation," and there clearly is a significant portion 
of the psychiatric impairment currently demonstrated that is 
the result of the pre-service disability:  Only the 
disability "over and above" the degree of disability prior 
to service may be reflected in rating disorders for which 
service connection has been granted on the basis of 
aggravation.  38 C.F.R. § 4.22.  Also, any disability 
resulting from the veteran's obsessive compulsive personality 
disorder is not compensable as a matter of law.  
38 C.F.R. § 3.303(c); Beno v. Principi, 3 Vet. App. 439, 441 
(1992).  In short, as the "negative" evidence outweighs the 
"positive," the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, the 
Board notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected psychiatric disability is demonstrated, nor is 
there any other evidence that this condition involves such 
disability that an extraschedular rating would be warranted 
under the provisions of 38 C.F.R. § 3.321(b)(1).  While the 
record reflects psychiatric hospitalizations for short 
periods of time between 1976 and 1981, the veteran has not 
been hospitalized since that time, and no recent 
hospitalizations were reported by the veteran's treating 
psychologist in his January 2001 statement.  

Finally, the Board has considered whether, pursuant to the 
newly promulgated Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), a remand is 
needed to apply these new provisions.  However, given the 
development accomplished in this case, to include affording 
the veteran a VA examination, and obtaining the available 
clinical records, the Board concludes that the additional 
delay in the adjudication of this issue which would result 
from a remand would not be justified.  The veteran has been 
provided with sufficient notice as to the evidence necessary 
to support his claim, and there is no indication that there 
is any other evidence to be obtained or development to be 
accomplished which would assist in the adjudication of the 
veteran's claim.  In this regard, the RO attempted to obtain 
records said by the veteran to have been located at the VA 
Medical Center in Albuquerque, New Mexico.  However, 
correspondence of record reveals that no such records 
pertaining to the veteran are available from this facility.  

With regard to some references in testimony and in writing to 
an award of benefits from the Social Security Administration, 
the Board concludes that a remand solely to obtain these 
records is not warranted under the facts of this case.  The 
veteran himself has indicated that the award was based only 
in part on his psychiatric condition.  Thus, as the most 
probative evidence to consider is that related to the 
veteran's current psychiatric impairment, it is unclear what 
useful purpose would be served by requesting the RO to obtain 
Social Security Records given the fact that a clear picture 
of the veteran's current psychiatric condition is well 
documented by the evidence already of record.  See Francisco, 
7 Vet. App. at 55 (1994). 

ORDER

Entitlement to a rating in excess of 30 percent for manic 
depressive illness is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

